438 F.2d 529
William Tidwell CROSS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 20569.
United States Court of Appeals, Sixth Circuit.
March 23, 1971.

Appeal from the United States District Court for the Eastern District of Michigan, Northern Division; Stephen J. Roth, Judge.
William Tidwell Cross, in pro. per.
Ralph B. Guy, Jr., U. S. Atty., Arthur C. Swirtz, Asst. U. S. Atty., Bay City, Mich., for appellee.
Before PHILLIPS, Chief Judge, and EDWARDS and PECK, Circuit Judges.
PER CURIAM.


1
Petitioner appeals from denial by a District Judge in the United States District Court for the Eastern District of Michigan, Northern Division, of his petition to vacate sentence, filed under 28 U.S.C. § 2255 (1964).


2
Petitioner had previously entered a plea of guilty to a two-count information charging him with armed bank robbery and had been sentenced by Judge Frank Picard on January 8, 1958, to two concurrent 20-year sentences.


3
In his petition to vacate sentence, petitioner now contends that he did not freely and intelligently waive counsel prior to his plea of guilty and that his plea of guilty was involuntary because at the time he was "drunk and suffering from unconciousness from whiskey." He also claims that his plea was illegally coerced and induced.


4
We affirm the dismissal of this petition by the District Judge after careful reading of the transcript of proceedings on arraignment wherein petitioner's plea of guilty was accepted by Judge Picard. We believe these proceedings are characterized by questions and answers that demonstrate free and voluntary waiver of counsel and a free and voluntary plea of guilty to the offense charged.


5
Further, the District Judge had a right to conclude from reading this transcript that petitioner's assertion that he was drunk was patently false.


6
The judgment of the District Court is affirmed.